Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “an agricultural work determination unit”, “an agricultural work execution unit”, “an agricultural work information generation unit”, “a measurement unit”, “an agricultural work information management unit”, and “an abnormality determination unit” in claims 1 – 9 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “determine”, “execute”, “generate”, “measure”, “manage” and “determine” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 – 9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the Specification discloses that above units are part of central processing device (Fig. 2).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 – 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanashima et al. (Japan Patent Application Publication 2014-183841, IDS), hereinafter referred as Hanashima, in view of Chiba et al (Japan Patent Application Publication 2013-074807, IDS), hereinafter referred as Chiba.

Regarding claim 1, Hanashima discloses an agricultural work apparatus (Fig. 1), comprising: 
a first image-capturing device (Fig. 6, imaging means 8, [0020]); 
an agricultural work determination unit (Fig. 2, processing means 10, [0020]) that determines, on the basis of first image information obtained by capturing an image of a target of agricultural work through the first image-capturing device, whether or not to execute the agricultural work on the target ([0066 – 0068]); 
an agricultural work execution unit (Fig. 3, harvesting means 3, [0021]) that executes the agricultural work on the basis of a determination result of the agricultural work determination unit ([0069 – 0071]); and
a measurement unit that measures a position of the target (Fig. 6, imaging means 8, [0029], acquire the position information of the plant).
However, Hanashima fails to explicitly disclose the apparatus further comprising an agricultural work information generation unit that generates agricultural work information including a result of the agricultural work; and an agricultural work information management unit that manages the agricultural work information and positional information indicating the measured position. 
However, in a similar field of endeavor Chiba discloses an agricultural work apparatus (Fig. 1). In addition, Chiba discloses the apparatus further comprising an agricultural work information generation unit that generates agricultural work information including a result of the agricultural work (claim 1); and an agricultural work information management unit that manages the agricultural work information and positional information indicating the measured position (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hanashima, and further comprising an agricultural work information generation unit that generates agricultural work information including a result of the agricultural work; and an agricultural work information management unit that manages the agricultural work information and positional information indicating the measured position. The motivation for doing this is that better harvesting quality can be achieved so that the application of Hanashima can be extended.

Regarding claim 5 (depends on claim 1), Hanashima discloses the apparatus further comprising: an arm device for executing the agricultural work ([0021], harvesting means (arm) 2), wherein the agricultural work execution unit controls the operation on the basis of the position of the target measured by the measurement unit (Fig. 6, imaging means 8, [0021, 0029, 0069 – 0071]).

Regarding claim 6 (depends on claim 5), Hanashima discloses the apparatus wherein the arm device includes a second image-capturing device, and the agricultural work execution unit controls the operation of the arm device on the basis of third image information obtained by the second image-capturing device imaging the target (Fig. 6 has multiple cameras to measure position).

Regarding claim 7 (depends on claim 1), Hanashima discloses the apparatus further comprising: a drive device that controls the agricultural work apparatus to move along a predetermined route, wherein the drive device controls the movement of the agricultural work apparatus after the agricultural work determination unit determines whether or not to execute the agricultural work on the target included in the first image information ([0029, 0066 – 0068]).

Regarding claim 8 (depends on claim 7), Hanashima discloses the apparatus wherein the first image-capturing device detects a marker disposed on the route ([0029], detects a plant (as a marker)]) and the drive device controls the movement of the agricultural work apparatus on the basis of the detected marker ([0029]).

Regarding claim 9 (depends on claim 1), Hanashima discloses the apparatus wherein the position of the target measured by the measurement unit includes a position at which the first image-capturing device captures an image of the target (Fig. 6, imaging means 8, [0029], acquire the position information of the plant).

Regarding claim 12, it is corresponding to claim 1, thus, it is rejected for the reasons set forth above in the rejection of claim 1.

Claims 2 – 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanashima in view of Chiba, and in further view of Duerksen et al (US Patent Application Publication 2015/0262347), hereinafter referred as Duerksen.

Regarding claim 2 (depends on claim 1), Hanashima fails to explicitly disclose the apparatus further comprising: an abnormality determination unit that determines presence or absence of abnormality in the target on the basis of the first image information and second image information that is a reference image including the target.
However, in a similar field of endeavor Chiba discloses an agricultural work apparatus (Fig. 1). In addition, Chiba discloses the apparatus further comprising an abnormality determination unit that determines presence or absence of abnormality in the target ([0048, 0063], determine the quality of the target).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hanashima, and further comprising an abnormality determination unit that determines presence or absence of abnormality in the target. The motivation for doing this is that better harvesting quality can be achieved so that the application of Hanashima can be extended.
However, Hanashima in view of Chiba fails to explicitly disclose the system the determination is on the basis of the first image information and second image information that is a reference image including the target. 
However, in a similar field of endeavor Duerksen discloses system for image processing (abstract, [0028]). In addition, Duerksen discloses the system further comprising determination whether an object is authentic on the basis of the first image information and second image information that is a reference image including the target ([0028]).
One of ordinary skill in the art could have combined the elements as claimed by known method, and that in combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR scenario A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hanashima in view of Chiba, and the determination is on the basis of the first image information and second image information that is a reference image including the target. The motivation for doing this is that quality/authenticity can be easily determined so that the application of Chiba can be extended.

Regarding claim 3 (depends on claim 2), Chiba discloses the apparatus wherein the measurement unit measures a dimension of the target on the basis of the first image information ([0048, 0063], determine size), and the agricultural work determination unit determines whether or not to execute the agricultural work on the target on the basis of a result of comparison between the measured dimension and a set threshold and the presence or absence of the abnormality ([0048]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanashima in view of Chiba, and in further view of Kato et al (US Patent Application Publication 2006/0093185), hereinafter referred as Kato.

Regarding claim 4 (depends on claim 1), Hanashima in view of Chiba fails to explicitly disclose the apparatus wherein the agricultural work information management unit records time information indicating a time at which the position of the target is measured in association with the agricultural work information and the positional information.
However, in a similar field of endeavor Kato discloses system for image processing (abstract). In addition, Kato discloses the system records time information indicating a time at which the position of the target is measured in association with target and the positional information (Fig. 4, [0043 - 0044, 0065], target position information with time).
One of ordinary skill in the art could have combined the elements as claimed by known method, and that in combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR scenario A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hanashima in view of Chiba, and records time information indicating a time at which the position of the target is measured in association with the agricultural work information and the positional information. The motivation for doing this is that recorded information can cover more aspects so that the application of Hanashima in view of Chiba can be extended.

Claims 10 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanashima in view of Chiba, and in further view of Matsumura et al (US Patent Application Publication 2017/0131718), hereinafter referred as Matsumura.

Regarding claim 10. Hanashima in view of Chiba discloses an agricultural work management system (Figs. 1 and 2), comprising: the agricultural work apparatus according to claim 1 (see claim 1); and wherein a sensing/executing device transmits the agricultural work information indicating a result of the agricultural work and the positional information to a processing/management device, and the processing/ management device includes an agricultural work prediction unit that predicts a content of the agricultural work to be executed on the target on the basis of the agricultural work information and the positional information (Hanashima, Figs. 1 and 2, [0020 – 0031]; Chiba, Fig. 11, [0070 – 0078], claim 1).
However, Hanashima in view of Chiba fails to explicitly disclose the system further comprising an agricultural work management server; and information is communicated between sensing/executing device with the agricultural work management server. 
However, in a similar field of endeavor Matsumura discloses an agricultural work management system (Figs. 1 and 2). In addition, Matsumura discloses the system further comprising an agricultural work management server (Fig. 2, #704); and information is communicated between sensing/executing device with the agricultural work management server (Figs. 1 and 2, [0085 – 0100, 0349]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hanashima in view of Chiba, and further comprising an agricultural work management server; and information is communicated between sensing/executing device with the agricultural work management server. The motivation for doing this is that to make the system more powerful so that the application of Hanashima in view of Chiba can be extended.

Regarding claim 11 (depends on claim 10), Chiba discloses the system further comprising: wherein the processing/management device further includes an output information generation unit that generates output information (Fig. 8 and 11, management device M outputs information) for outputting the agricultural work information and the positional information in association with each other in a predetermined output form, and the output unit outputs the agricultural work information and the positional information in the predetermined output form on the basis of the output information (Fig. 11, [0070 – 0078], claim 1, the field information is associated with this quality information and the position information).
However, Hanashima in view of Chiba fails to explicitly disclose the system further comprising a mobile terminal including an output unit, an agricultural work management server; and information is communicated between sensing/executing device with the agricultural work management server. 
However, in a similar field of endeavor Matsumura discloses an agricultural work management system (Figs. 1 and 2). In addition, Matsumura discloses the system further comprising a mobile terminal including an output unit (Fig. 2, #710, 712, [0108]), an agricultural work management server (Fig. 2, #704); and information is communicated between sensing/executing device with the agricultural work management server (Figs. 1 and 2, [0085 – 0100, 0349]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hanashima in view of Chiba, and further comprising a mobile terminal including an output unit, an agricultural work management server; and information is communicated between sensing/executing device with the agricultural work management server. The motivation for doing this is that to make the system more powerful so that the application of Hanashima in view of Chiba can be extended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668